NO. 5-06-0239
                   NOTICE

 Decision filed 11/21/07. The text of
                                                       IN THE
 this decision may be changed or

 corrected prior to the filing of a
                                            APPELLATE COURT OF ILLINOIS
 Peti tion   for    Rehearing   or   th e

 disposition of the same.
                              FIFTH DISTRICT
___________________________________________________________________________

RONALD HOLTZ,                              ) Appeal from the
                                           ) Circuit Court of
       Plaintiff-Appellee,                 ) Clinton County.
                                           )
v.                                         ) No. 04-MR-114
                                           )
STEPHANIE WAGGONER, Records                )
Office Supervisor, Centralia Correctional  )
Center, and ROBYN HEADLEY, Medical         )
Records Supervisor, Centralia Correctional )
Center,                                    ) Honorable
                                           ) William J. Becker,
       Defendants-Appellants.              ) Judge, presiding.
___________________________________________________________________________

             JUSTICE GOLDENHERSH delivered the opinion of the court:

             Plaintiff, Ronald Holtz, filed a complaint for mandamus in the circuit court of Clinton

County.            The court dismissed the complaint on the motion of defendants, Stephanie

Waggoner, records office supervisor at Centralia Correctional Center, and Robyn Headley,

medical records supervisor at Centralia Correctional Center. The court later entered an order

awarding plaintiff costs for filing the complaint. On appeal, defendants argue that the award

of costs was not authorized by statute. W e reverse.

                                                       FACTS

             Plaintiff is incarcerated at the Centralia Correctional Center. Plaintiff requested his

medical records from defendants, and the photocopies he received in response had portions

of two pages deleted. Plaintiff then filed a complaint for mandamus against defendants for

a failure to provide the complete records. Plaintiff alleged that the failure to provide

complete records would hinder his pursuit of an unrelated legal matter. Plaintiff asked the


                                                         1
court to order defendants to provide a complete copy of the records and reimburse him for

expenses incurred due to the litigation.

       Plaintiff stated that he had requested the medical records from defendants pursuant

to the Illinois Administrative Code (20 Ill. Adm. Code §107.310 (eff. May 5, 1996)).

Plaintiff claimed that his administrative grievance "was denied on the institutional level" and

then by the administrative review board.

       Defendants filed a motion to dismiss the complaint for the failure to state a claim (735

ILCS 5/2-615 (W est 2004)). Defendants argued that the complaint for mandamus failed to

allege that defendants were responsible for the redactions or otherwise set forth a duty on the

part of defendants to provide the records. The court granted the motion but allowed plaintiff

to file an amended complaint. After plaintiff filed an amended complaint, defendants filed

a motion to dismiss stating that the redacted portions of the records had been recently

provided to defendant. See 735 ILCS 5/2-619(a)(9) (West 2004). The court granted the

motion and dismissed the complaint for mandamus relief as moot.

       Plaintiff then filed a motion for a judgment on the pleadings and for costs. Plaintiff

admitted that complete copies of the records had been provided, but he contended there was

"nothing to prevent defendants from repeating their behavior in the future." Plaintiff asked

for an award of $120 to reimburse him for the filing fee. In a docket order the court found:

              "Before the court is [plaintiff's] motion for judgment on the pleadings [and]

       costs 5-3-05, [defendants'] response filed 5-11-05[,] and [plaintiff's] motion for

       hearing. [Plaintiff] sought mandamus relief because [defendants] failed to supply

       complete unredacted copies of his medical records. As a result of litigation[,]

       [plaintiff] obtained complete unredacted copies of the medical records. The award

       of costs to [plaintiff] is proper. [Plaintiff,] as a matter of fact[,] prevailed. The court's

       dismissal of [plaintiff's] complaint of prejudice was done to terminate the litigation[,]


                                                2
       not to reclose [plaintiff's] right to seek costs. [Defendants'] motion to dismiss with

       prejudice was tantamount to admission of liability [and] confession of judgment.

       Costs are appropriate. [Defendants] ordered to pay plaintiff's costs of $120."

Defendants appeal.

                                         ANALYSIS

       Under the common law in Illinois, a successful party is not entitled to recover the

costs of litigation from his opponent. Galowich v. Beech Aircraft Corp., 92 Ill. 2d 157, 162,

441 N.E.2d 318, 320 (1982). The legislature, however, may enact statutes giving the courts

authority to award costs. Gebelein v. Blumfield, 231 Ill. App. 3d 1011, 1012, 597 N.E.2d
265, 267 (1992). Any allocation of the costs of litigation is limited to those specifically

allowed by statute. Woolverton v. McCracken, 321 Ill. App. 3d 440, 442, 748 N.E.2d 327,

329 (2001).

       In applying statutes, courts are obligated to effectuate the intent of the legislature as

revealed by the language used. Wilson v. F.B. McAfoos & Co., 344 Ill. App. 3d 452, 457,

800 N.E.2d 177, 181 (2003). In situations where the language is clear and unambiguous, the

plain language must be given effect without exception. Elementary School District 159 v.

Schiller, 221 Ill. 2d 130, 144, 849 N.E.2d 349, 359 (2006). Resort to other tools of statutory

construction is improper if the plain language of the statute is clear and unambiguous.

People v. Jett, 328 Ill. App. 3d 468, 470, 766 N.E.2d 315, 316 (2002). This court should

only consider policy considerations if we cannot discern the intent of the legislature from the

language of the statute. Midkiff v. Gingrich, 355 Ill. App. 3d 857, 861, 824 N.E.2d 1144,

1148 (2005).

        The trial court entered the award according to a section of the Code of Civil

Procedure (Code) addressing mandamus. 735 ILCS 5/14-105 (West 2004). Section 14-105

provides:


                                               3
              "Judgment–Costs. If judgment is entered in favor of the plaintiff, the plaintiff

       shall recover damages and costs. If judgment is entered in favor of the defendant, the

       defendant shall recover costs." 735 ILCS 5/14-105 (West 2004).

       The award of costs in this case is not authorized under the plain language of the

statute. In mandamus proceedings, costs and damages will not be awarded unless the

plaintiff obtains a judgment of mandamus. In re Marriage of Rossi, 113 Ill. App. 3d 55, 64,

446 N.E.2d 1198, 1204 (1983); see Hatch v. Szymanski, 325 Ill. App. 3d 736, 741, 759
N.E.2d 585, 590 (2001). A judgment was not entered in favor of plaintiff. Indeed, the

complaint for mandamus was dismissed.

       The trial court ruled that plaintiff should be allowed to recover costs, reasoning that

plaintiff, in effect, "prevailed" because he received complete medical records as a result of

initiating litigation. This, however, is not the requirement in the Code. Under the plain

language of the Code, costs may be awarded only "[i]f judgment is entered in favor of the

plaintiff." 735 ILCS 5/14-105 (West 2004).

       This limitation of judicial authority is consistent with our interpretation of statutory

authority to award costs in suits for personal damages. In Gebelein, a trial court awarded

costs to a medical malpractice plaintiff after a settlement had been reached. Gebelein v.

Blumfield, 231 Ill. App. 3d 1011, 1012, 597 N.E.2d 265, 267 (1992). The award was based

on a section of the Code that provides that costs may be awarded to a plaintiff who sues for

personal damages and "recovers in such action." Ill. Rev. Stat. 1989, ch. 110, par. 5-108

(now 735 ILCS 5/5-108 (West 2004)). This court reversed the award. We found that the

plain and ordinary meaning of recovery required a judgment in one's favor. Gebelein, 231
Ill. App. 3d at 1014, 597 N.E.2d at 268.

       In Gebelein, from the legislature's use of the term recovers, we implied the

prerequisite of a judgment. In actions for mandamus, the legislature was explicit. The


                                              4
statutory authority for an award of costs is expressly limited to situations where "judgment

is entered in favor" of a party (735 ILCS 5/14-105 (West 2004)).

       The plain language of the statute restricts the authority of the trial court and governs

our decision. We need not address the issues of sovereign immunity raised by defendants.

The order awarding costs exceeded the authority granted by statute, and we are obligated to

reverse the decision of the trial court.

                                       CONCLUSION

       Accordingly, the order of the circuit court is reversed.



       Reversed.



       WELCH, P.J., and CHAPMAN, J., concur.




                                              5
                                           NO. 5-06-0239

                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      RONALD HOLTZ,                              ) Appeal from the
                                                 ) Circuit Court of
             Plaintiff-Appellee,                 ) Clinton County.
                                                 )
      v.                                         ) No. 04-MR-114
                                                 )
      STEPHANIE WAGGONER, Records                )
      Office Supervisor, Centralia Correctional  )
      Center, and ROBYN HEADLEY, Medical         )
      Records Supervisor, Centralia Correctional )
      Center,                                    ) Honorable
                                                 ) William J. Becker,
             Defendants-Appellants.              ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        November 21, 2007
___________________________________________________________________________________

Justices:           Honorable Richard P. Goldenhersh, J.

                 Honorable Thomas M. Welch, P.J., and
                 Honorable Melissa A. Chapman, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Lisa Madigan, Attorney General, State of Illinois, Gary Feinerman, Solicitor General,
for              Paul Racette, Assistant Attorney General, 100 West Randolph, 12th Floor,
Appellants       Chicago, IL 60601
___________________________________________________________________________________

Attorney         Ronald Holtz, Centralia Correctional Center, P.O. Box 7711, Centralia, IL 62801
for              (pro se)
Appellee
___________________________________________________________________________________